Citation Nr: 0008121	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-25 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
peripheral neuritis ulnar and radial nerves with mild 
fasciitis, right (minor) upper extremity.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1988 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

Regarding the veteran's claim seeking an increased evaluation 
for his service connected right arm disability, the Board 
finds the claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

VA therefore has a duty to assist him in developing the facts 
pertinent to his claim. See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1999).  That duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

However, following a review of the evidence of record, the 
Board is of the opinion that the medical evidence regarding 
the level of impairment arising from the service-connected 
right elbow impairment is a bit stale.  The most recent VA 
examination pertaining to the right elbow impairment, 
however, was accomplished in 1996.  The most recent VA 
treatment records for the condition at issue reflect 
treatment received in 1997.

To constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (holding that an examination 
conducted two years prior to a Board decision was too remote 
to constitute a contemporaneous examination).  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95 (1995).

Accordingly, it is necessary that this case be remanded in 
order to have the veteran undergo another VA examination.  38 
C.F.R. §§ 4.2, 19.9 (1999).

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the names and addresses of all 
medical care providers (VA and private) 
who have recently treated his service- 
connected right arm disability.  After 
securing the necessary releases, the RO 
should attempt to obtain any such 
treatment records, not already on file.

2.  The veteran should be scheduled for 
examination(s) to determine the nature 
and extent of his service connected 
peripheral neuritis ulnar and radial 
nerves with mild fasciitis, right (minor) 
upper extremity.  The veteran's claims 
file should be made available to the 
examiner(s) prior to the examination(s), 
and the examiner(s) should review the 
entire claims file, in conjunction with 
the examination(s).  All necessary tests 
and studies should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination(s), 
the examiner(s) should describe the 
nerves involved and whether there is 
complete or mild, moderate, or severe 
incomplete paralysis of any nerve.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  If any benefit on appeal remains 
denied the RO should then issue a 
supplemental statement of the case and 
afford the veteran and his representative 
a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




